Citation Nr: 9906962	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-30 163	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for loss of visual acuity.



REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for loss of visual 
acuity.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has a current eye 
or vision disability.

2.  The veteran was diagnosed in service with bilateral 
hypermetropia, bilateral amblyopia, and inactive and healed 
chorioretinitis of the left eye.

3.  Bilateral hypermetropia and, in this case, bilateral 
amblyopia are congenital or developmental defects, 
specifically, refractive errors of the eye.

4.  Bilateral hypermetropia, bilateral amblyopia, and 
inactive and healed chorioretinitis of the left eye 
preexisted service and were not aggravated in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for loss of visual 
acuity is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Bilateral hypermetropia and bilateral amblyopia are 
congenital or developmental defects, specifically refractive 
errors of the eye, for which service connection may not be 
granted for as a matter of law.  38 C.F.R. § 3.303(c) (1998).

3.  Service connection for loss of visual acuity based on 
aggravation of preexisting eye disorders in service is not 
warranted in this case because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons and bases provided below, there are three 
alternative bases on which this claim must be denied.  See 
Holbrook v. Brown, 8 Vet.App. 91, 92 (1995) (per curiam order 
noting Board's fundamental authority to decide a claim in the 
alternative).

Applicable Law.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  Service connection 
for a disability also may be established based on aggravation 
of disease or injury which preexisted service "where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease."  38 C.F.R. 
§ 3.306(a) (1998).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
38 C.F.R. §§ 3.304(b)(1) (1998); Paulson v. Brown, 7 Vet.App. 
466, 470 (1995) (holding that a lay person's history alone of 
having had a preexisting disorder does not constitute the 
type of evidence that can serve as the Board's finding that 
the disorder preexisted service); Crowe v. Brown, 7 Vet.App. 
238, 245 (1995) (holding that history of preservice existence 
of conditions at the time of examination does not constitute 
a "notation" of such conditions for the purpose of section 
3.304(b)(1)).  A veteran is generally presumed to have 
entered service in sound condition.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3,304(b) (1998).  The presumption of sound 
condition "only attaches where there has been an induction 
examination in which the later complained of disability was 
not detected."  Bagby v. Derwinski, 1 Vet.App. 225, 227 
(1991).

Service connection may not be granted for congenital or 
developmental defects such as refractive error of the eye as 
a matter of law.  38 C.F.R. § 3.303(c) (1998); Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  
Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VA O.G.C. 
Prec. op. 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c), 3.306 
(1998).  With regard to congenital or developmental defects, 
service connection may not be granted for a defect, although 
service connection may be granted for a disability which is 
shown by the evidence to have resulted from a defect which 
was subject to a superimposed disease or injury during 
service.  VA O.G.C. Prec. op. 82-90 (July 18, 1990).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet.App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet.App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well grounded claim.  Until he does, the 
VA does not have the duty to assist him in developing facts 
pertinent to his claim, including assisting him by affording 
him a medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet.App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication.").

With regard to establishing a well grounded claim for service 
connection based on aggravation of a preexisting disease, 
evidence sufficient to raise a presumption of aggravation by 
showing that the preexisting disease underwent an increase in 
severity during service is the equivalent of establishing a 
well grounded claim for service connection based on 
aggravation.  38 C.F.R. § 3.306 (1998); see Routen v. West, 
142 F.3d 1434, 1440 (Fed.Cir. 1998) ("The presumption 
affords a party, for whose benefit the presumption runs, the 
luxury of not having to produce specific evidence to 
establish the point at issue.  When the predicate evidence is 
established that triggers the presumption, the further 
evidentiary gap is filled by presumption.").

Analysis.

In this case, the veteran seeks service connection for a loss 
of visual acuity based on aggravation of a preexisting eye 
disorder or disorders in service in the 1950's.  However, he 
has submitted no medical evidence showing the existence of a 
current eye or vision disability.  Therefore, his claim for 
service connection for loss of visual acuity is not well 
grounded.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 
7 Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).

Alternatively, the Board notes that two of the three eye 
disorders diagnosed in service were refractive errors for 
which service connection may not be granted as a matter of 
law.  Concerning this, the Board notes that hypermetropia 
(hyperopia) is longsightedness or farsightness and is a 
defect of the form or structure of the eye -- a refractive 
error -- of congenital or developmental origin for which 
service connection may not be granted as a matter of law.  
38 C.F.R. § 3.303(c) (1998); See Stedman's Medical Dictionary 
828 (26th ed. 1995).  Amblyopia may be due to refractive 
error (e.g., anisometropic or refractive amblyopia or 
suppression amblyopia).  Stedman's at 56.  In this case, 
service medical records reflect that doctors concluded "that 
cause of amblyopia was largely on a refractive basis."  
Therefore, to the extent that loss of visual acuity is due to 
hypermetropia or amblyopia, service connection may not be 
allowed as a matter of law.  Concerning this, the Board notes 
that the third eye disorder diagnosed in service, 
chorioretinitis of the left eye, is inflammation of the 
retina extending to the choroid.  Stedman's at 1538.  In 
service, doctors noted that this inflammation was 
"inactive", "healed", and "non-incapacitating."

On another alternative basis, the Board notes that the 
service medical records show that the veteran was diagnosed 
with eye disorders in service, and, assuming -- without 
deciding -- that those eye disorders are not refractive 
errors and that they still exist and are disabling currently 
or that a current eye or vision disability is the result of 
those eye disorders, the Board will examine the claim based 
on aggravation in service.  See Holbrook v. Brown, 8 Vet.App. 
91, 92 (1995) (per curiam order noting Board's fundamental 
authority to decide a claim in the alternative).  In this 
regard, the Board notes that there is no entrance examination 
among the service medical records in this case.  Although the 
United States Court of Appeals for Veterans Claims (Court) 
held in Bagby that the presumption of sound condition "only 
attaches where there has been an induction examination in 
which the later complained of disability was not detected," 
Bagby did not involve a situation, such as arises in this 
case, where an induction examination may have been conducted 
but where the report of that examination is not available.  
Bagby, 1 Vet.App. at 227.  However, Doran v. Brown did 
involve a situation where the service medical records, 
including the entrance examination report, were missing, and 
in that case the Court, without discussion, treated the case 
as if the presumption of sound condition attached because it 
concluded, "as a matter of law, that the presumption of 
soundness was rebutted by clear and unmistakable evidence 
consisting of appellant's own admissions during clinical 
evaluations . . . of a preservice history of psychiatric 
problems."  Doran  v. Brown, 6 Vet.App. 283, 286 (1994).  
Likewise, in the case, the Board concludes that the 
presumption of sound condition at entrance attaches in light 
of the missing entrance examination report.

In this case, service medical records show that the veteran 
was evacuated from Korea in August 1951 after three months of 
duty there as a truck driver because of poor vision.  He 
reported that he had worn glasses and had had "poor eyes" 
since age 8 years.  There was no history of serious eye 
disease or of injury.  It is noted in one medical report, 
dated September 1951, that the veteran claimed that his 
vision was poorer then than it had been a year earlier; 
however, in another medical report, it was noted, "He states 
that his vision is no worse than it was on induction."  A 
medical board diagnosed hypermetropia, bilateral; amblyopia, 
bilateral, secondary to hypermetropia; and chorioretinitis, 
left, cause unknown.  The board determined that all of these 
eye disorders existed prior to service and that the 
hypermetropia with bilateral partial amblyopia was 
incapacitating and the chorioretinitis of the left eye, which 
was described as inactive and healed, was non-incapacitating.  
The veteran was discharged from service because the bilateral 
hypermetropia with bilateral partial amblyopia was considered 
disqualifying.

The Board concludes in this case that the findings of the 
medical board that all of the diagnosed eye disorders 
preexisted service constitutes the clear and unmistakable 
evidence to rebut the presumption of sound condition at 
entry.  Therefore, the Board finds that the disorders 
preexisted service.

In addition, interpreting the conflicting accounts in the 
medical reports about whether the veteran had stated that his 
vision had worsened since induction or not in a light most 
favorable to the veteran, the Board concludes that the 
complaints of the veteran in service in September 1951 that 
his vision had worsened in the last year is sufficient 
evidence to raise the presumption of aggravation of the 
preexisting eye disorders.  Concerning this, the Board notes 
that a legal presumption is not evidence, and, in this case, 
the presumption of aggravation is not evidence of 
aggravation.  Routen v. West, 142 F.3d 1434, 1440 (Fed.Cir. 
1998), citing A.C. Aukerman Co. v. R.L. Chaides Constr. Co., 
960 F.2d 1020, 1037 (Fed. Cir. 1992) ("[A] presumption is 
not evidence."); Del Vecchio v. Bowers, 296 U.S. 280, 286 
(1935) ("[A presumption] cannot acquire the attribute of 
evidence in the claimant's favor."); New York Live Ins. Co. 
v. Gamer, 303 U.S. 161, 171 (1938) ("[A] presumption is not 
evidence and may not be given weight as evidence.").  "The 
presumption affords a party, for whose benefit the 
presumption runs, the luxury of not having to produce 
specific evidence to establish the point at issue.  When the 
predicate evidence is established that triggers the 
presumption, the further evidentiary gap is filled by 
presumption."  Routen v. West, 142 F.3d 1434, 1440 (Fed.Cir. 
1998)

Thus, the "predicate evidence" in this case of an increase 
during service in the severity of the preexisting eye 
disorders would be the veteran's complaints of decreasing 
visual acuity.  Although the presumption itself is not 
evidence of aggravation of the preexisting disorders, absent 
clear and unmistakable evidence to rebut the presumption, 
service connection could be allowed for the claimed 
disability based on aggravation.  38 C.F.R. § 3.306(b) 
(1998).  However, in this case, there is clear and 
unmistakable evidence because, on an undated clinical 
abstract in service it was noted that the eye disorders "had 
not been aggravated by his military service."  Moreover, 
this same conclusion was noted on the October 1951 separation 
examination report.

Because the presumption of aggravation was rebutted in this 
case by clear and unmistakable evidence, the presumption 
completely vanishes or disappears from the case.  Routen, 142 
F.3d at 1440, citing Texas Dept. of Community Affairs v. 
Burdine, 450 U.S. 248, 254-55 (1980); A.C. Aukerman, 960 F.2d 
at 1037 ("[A] presumption . . . completely vanishes upon the 
introduction of evidence sufficient to support a finding of 
the nonexistence of the presumed fact."); see also 
Weinstein's Federal Evidence § 301App.100, at 301App.-13 
(explaining that in the "bursting bubble" theory once the 
presumption is overcome, then it disappears from the case).  
Therefore, the evidence of record must be considered now to 
see if it "ultimately prove[s] the point at issue by the 
requisite standard of proof."  Routen, 142 F.3d at 1440 
(citations omitted).

The Board notes that the standard of proof in a claim for 
service connection is that the preponderance of the evidence 
must be against the claim in order for the claim to be 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 56 (1990).  In 
a case where there is an approximate balance of positive and 
negative evidence on issues material to the determination of 
the matter, the benefit of the doubt rule must be applied in 
favor of the appellant.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert, 1 Vet.App. at 55.

In this case, the preponderance of the evidence is against 
the claim for service connection for loss of visual acuity 
because there is medical evidence of record that loss of 
visual acuity was due to eye disorders that preexisted 
service and were not aggravated during service and there is 
no evidence to show that the preexisting disorders were 
aggravated in service.  Accordingly, service connection must 
be denied.

For the reasons and bases provided above, there are three 
alternative bases on which this claim must be denied:  (1) no 
medical evidence has been presented or secured to render 
plausible a claim that the veteran has a current eye 
disability and therefore a claim for service connection for 
loss of visual acuity is not well grounded; (2) two of the 
three eye disorders diagnosed in service were refractive 
errors for which service connection may not be granted under 
the law; and (3) the preponderance of the evidence is against 
the claim for service connection for loss of visual acuity 
based on aggravation of preexisting eye disorders in service.

ORDER

Service connection for loss of visual acuity is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


